Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Haswell (US  2013/0326154) teaches searching for a target data item in the cache by calculating a hash value It using the hash value to determine whether if the item is in cache or it is not in cache,  which indicates a cache miss.  Mogul (US 2002/0143892) teaches checking is a requested item is in cache and if it not in cache, then to obtain and parse a header portion to calculate a digest value. It then compares the digest with the digest index, which determines if there are any cached data objects that matches the digest value.  If there are no matches for the digest, it retrieves the rest of the file from the server. If there is a digest value in the cache, it retrieves the header portion from the cache and aborts communication with the server.   He et al. (US 2016/0344835) teaches similar concepts as Mogul in that the cache server receives a request indication, and receive a portion of the content file and generates a checksum value based on the portion of the file.  It then looks up the checksum value in the cache to determine whether there is a cache hit or a cache miss.  If there is a cache hit, it terminating the communication session with the origin device for the file and serves the file locally.  Although the prior teaches portions of the claimed invention which deals with the concepts of the generation of the hash value based on a portions of the file, and determination of a cache miss or hit, it fails to anticipate or render obvious the concepts of the first and second preset algorithms in the manner as claimed when viewing the claims as a whole.


Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454